[Cite as In re T.L.W., 2019-Ohio-3118.]




                             IN THE COURT OF APPEALS OF OHIO
                                SECOND APPELLATE DISTRICT
                                    MONTGOMERY COUNTY

                                                :
                                                :
         IN RE T.L.W. and L.W.                  :   Appellate Case No. 28363
                                                :
                                                :   Trial Court Case Nos. 2015-2394
                                                :                         2015-2396
                                                :
                                                :   (Juvenile Appeal from
                                                :    Common Pleas Court)
                                                :

                                           ...........

                                          OPINION

                            Rendered on the 2nd day of August, 2019.

                                           ...........

MATHIAS H. HECK, JR., by SARAH E. HUTNIK, Atty. Reg. No. 0095900, Montgomery
County Prosecutor’s Office, Appellate Division, Montgomery County Courts Building, 301
West Third Street, 5th Floor, Dayton, Ohio 45422
      Attorney for Plaintiff-Appellant

CHARLES W. SLICER, Atty. Reg. No. 0059927, 426 Patterson Road, Kettering, Ohio
45419
      Attorney for Mother

                                          .............

HALL, J.
                                                                                        -2-


       {¶ 1} The Montgomery County Department of Job and Family Services, Children

Services Division (MCCS), appeals from the trial court’s judgment entry sustaining

appellee Mother’s objections to a magistrate’s decision regarding the disposition of her

two minor children, L.W. and T.W.

       {¶ 2} MCCS advances four assignments of error. First, it contends the trial court

erred in sustaining Mother’s objection to the magistrate’s decision awarding MCCS

permanent custody of L.W. MCCS argues that the trial court improperly rejected the

magistrate’s decision “without conducting the statutorily required best interest analysis.”

Second, MCCS claims the trial court abused its discretion in rejecting the magistrate’s

decision awarding MCCS permanent custody of L.W. Third, MCCS asserts that the trial

court abused its discretion in rejecting the magistrate’s decision awarding legal custody

of T.W. to Mother’s cousin T.B. 1 Fourth, MCCS argues that the trial court erred in

terminating the agency’s temporary custody of L.W. and T.W. and returning legal custody

to Mother “without conducting additional hearings.”

       {¶ 3} The record reflects that MCCS filed separate neglect and dependency

complaints in April 2015 with regard to Mother’s children, L.W. and T.W. At the time of

the complaints, L.W. was two months old, and T.W. was 15 months old. The complaints

alleged that Mother was unable to care for her children’s basic needs as she lacked

income and appropriate housing. 2 MCCS obtained interim temporary custody in May



1On appeal, MCCS refers to Mother’s cousin as T.W.’s “maternal aunt.” For purposes of
our analysis herein, we will refer to her as “Mother’s cousin,” which is how she identified
herself below. (Hearing Tr. at 56, 58).
2The father of L.W. and T.W. has been incarcerated at all relevant times and is not a
party to this appeal.
                                                                                            -3-


2015. The following month, both children were adjudicated dependent. MCCS was

granted temporary custody of L.W., and Mother’s cousin was granted temporary custody

of T.W. First and second extensions of temporary custody were granted in both cases.

Thereafter, in March 2017, MCCS moved for permanent custody of L.W. and for legal

custody of T.W. to be granted to Mother’s cousin. In April 2017, Mother moved to have

legal custody returned to her in both cases. The case proceeded to a January 2018

hearing before a magistrate. Based on the evidence presented, the magistrate awarded

MCCS permanent custody of L.W. and awarded Mother’s cousin legal custody of T.W. In

separate March 8, 2018 decisions, the magistrate found (1) that L.W. had been in MCCS’

temporary custody for 12 or more months of a consecutive 22-month period and that

awarding the agency permanent custody was in the child’s best interest and (2) that

awarding Mother’s cousin legal custody of T.W. was in the child’s best interest.

       {¶ 4} Mother filed objections and supplemental objections to both of the

magistrate’s decisions. Following briefing, the trial court resolved the objections in an April

19, 2019 decision and judgment entry. With regard to L.W., the trial court agreed with the

magistrate’s determination that the child had been in MCCS’ temporary custody for 12 or

more months of a consecutive 22-month period. However, the trial court rejected the

magistrate’s best-interest determination. Based on its own review of the record, the trial

court found it in L.W.’s best interest to be reunited with Mother. As a result, the trial court

sustained Mother’s objection to the magistrate’s decision, overruled MCCS’ motion for

permanent custody, and sustained Mother’s motion for legal custody. With regard to T.W.,

the trial court again rejected the magistrate’s best-interest determination and found it in

the child’s best interest to be reunited with Mother. Consequently, the trial court overruled
                                                                                           -4-


Mother’s cousin’s motion for legal custody and sustained Mother’s motion for legal

custody. The trial court also granted MCCS six months of protective supervision. This

appeal by MCCS followed.

       {¶ 5} In its first assignment of error, MCCS contends the trial court failed to conduct

“the statutorily required best interest analysis” before denying its motion for permanent

custody of L.W. MCCS notes that R.C. 2151.414(D)(1) obligated the trial court to

“consider” all relevant factors, including those set forth in the statute, when determining

whether an award of permanent custody to the agency was in L.W.’s best interest. MCCS

also notes that while the trial court “need not specifically enumerate each of the R.C.

2151.414(D)(1) factors in its decision, ‘there must be some indication on the record that

all of the necessary factors were considered.’ ” In re K.T.1, 1st Dist. Hamilton Nos. C-

170667, et al., 2018-Ohio-1381, ¶14, quoting In re G.B., 10th Dist. Franklin No. 04AP-

1024, 2005-Ohio-3141, ¶ 17. Here MCCS asserts that the trial court merely summarized

the evidence as it pertained to each statutory best-interest factor. MCCS argues that this

was insufficient, as a matter of law, to demonstrate that the trial court “considered” the

best-interest factors as required by R.C. 2151.414(D)(1). MCCS argues that the trial

court’s analysis and holding did not mention the best-interest factors, focusing instead on

other issues. Therefore, MCCS urges us to reverse the trial court’s decision based on an

error of law, namely a failure to “truly consider” the best interest of L.W.

       {¶ 6} Upon review, we find MCCS’ argument to be without merit. It is nearly

impossible to read the trial court’s opinion and conclude that it did not “consider” the best-

interest factors under R.C. 2151.414(D)(1). Near the outset of its ruling (which was 22

single-spaced pages), the trial court stated that it would determine whether it was in the
                                                                                             -5-


best interest of L.W. to grant permanent custody to MCCS. (Montgomery C.P. No. 2015-

2396, Doc. # 4 at 4).3 The trial court then stated that it would consider all relevant factors,

including those identified in R.C. 2151.414(D)(1). (Id.). Following that statement, the trial

court devoted nine single-spaced pages to identifying each best-interest factor and

detailing the evidence as it pertained to each factor. (Id. at 4-12). This exercise by the trial

court, alone, persuades us that it satisfied its statutory responsibility to “consider” the

best-interest factors. But the trial court did more. In the pages that followed, it explicitly

engaged in a best-interest analysis. Among other things, it found that Mother substantially

had completed her case-plan objectives. The trial court recognized that this fact was not

dispositive but found it to be a relevant best-interest consideration. (Id. at 12-13). The trial

court also specifically analyzed the best-interest factor in R.C. 2151.414(D)(1)(d)

regarding L.W.’s need for a legally secure placement and whether it could be achieved

without awarding permanent custody to MCCS. (Id. at 14). The trial court’s analysis then

took into consideration “the significant time the child has been in Agency custody and in

the placement of the current foster family, as well as the relationship that the child and

foster family have built.” (Id. at 15).These considerations implicated at least two additional

statutory best-interest factors. See R.C. 2151.414(D)(1)(a) and (c). Finally, the trial court

explained that it was considering what would “best promote the care, protection, and

mental and physical development” of L.W. (Id. at 16). This statement embodied the

concerns underlying all of the best-interest factors.


3The trial court filed the same April 19, 2019 opinion under separate case numbers in
LW.’s case and in T.W.’s case. For convenience, we will reference the trial court’s
decision as “Doc. # 4” in Montgomery C.P. No. 2015-2396 throughout this opinion. We
note, however, that the same opinion exists as “Doc. # 5” in the companion case,
Montgomery C.P. No. 2015-2394.
                                                                                            -6-


       {¶ 7} Having reviewed the record, we find no support for MCCS’ assertion that the

trial court failed to “consider” the statutory best-interest factors or to conduct the required

best-interest analysis.4 Accordingly, the first assignment of error is overruled.

       {¶ 8} In its second assignment of error, MCCS argues that trial court abused its

discretion in sustaining Mother’s objection to the magistrate’s decision regarding the best

interest of L.W. Specifically, MCCS claims the trial court disregarded overwhelming

evidence that awarding the agency permanent custody was in the child’s best interest.

       {¶ 9} To obtain permanent custody and terminate Mother’s parental rights, MCCS

was required to establish by clear and convincing evidence that such a disposition was in

L.W.’s best interest and that the child had been in the agency’s temporary custody for at

least 12 of the preceding 22 months. In re J.N., 2d Dist. Montgomery No. 28247, 2019-

Ohio-1800, ¶ 13. We apply an abuse-of-discretion standard to the trial court’s resolution

of the best-interest issue. In re L.T., 2d Dist. Montgomery No. 26922, 2016-Ohio-605,

¶ 4. The phrase “abuse of discretion” implies a decision that is unreasonable, arbitrary,

or unconscionable. Id. Therefore, we may not reverse the trial court’s decision based on

a mere difference of opinion or substitution of our judgment for that of the trial court. With

these standards in mind, we see no abuse of discretion in the trial court’s determination

that awarding Mother legal custody of L.W. was in the child’s best interest. As a result,

the trial court did not err in declining to award MCCS permanent custody.

       {¶ 10} In determining what is in the best interest of a child, a trial court must



4 MCCS’ real argument appears to be that the trial court analyzed the best-interest factors
incorrectly, overemphasizing reunification, Mother’s parental rights, and her case-plan
progress. We will address these issues under MCCS’ second assignment of error, which
challenges the trial court’s best-interest determination as an abuse of discretion.
                                                                                             -7-


consider all relevant factors, including, but not limited to, (1) the interaction and

interrelationship of the child with the child's parents, siblings, relatives, foster caregivers,

and out-of-home providers, and any other person who may significantly affect the child;

(2) the wishes of the child, as expressed directly by the child or through the child’s

guardian ad litem; (3) the custodial history of the child, including whether the child has

been in the temporary custody of public or private children services agencies for 12 or

more months; and (4) the child’s need for a legally secure permanent placement and

whether that type of placement can be achieved without a grant of permanent custody.

R.C. 2151.414(D).5

       {¶ 11} In its decision, the trial court detailed the evidence as it pertained to each of

the foregoing factors. (Doc. # 4 at 4-12). With regard to L.W.’s interaction and

interrelationship with others, the trial court noted that the child was well bonded with a

foster family that had cared for him since April 2015. The trial court also found that L.W.

was bonded with Mother, who had maintained regular visits. The trial court noted that

L.W. sometimes asked to stay with Mother after visits were completed. The trial court also

recognized that the foster parents had treated L.W. for pink eye, reflux, and asthma.

Additionally, the trial court noted that L.W. had undergone counseling for anxiety-related

issues that manifested themselves while in the foster family’s care. The trial court

observed that L.W. had special “sensory” toys such as a trampoline, bean bags, and a

blanket.



5 The statute also instructs a trial court to consider “[w]hether any of the factors in
divisions (E)(7) to (11) of this section apply in relation to the parents and child.” See R.C.
2151.414(D)(1)(e). The parties do not dispute the inapplicability of any of these additional
factors here.
                                                                                            -8-


       {¶ 12} As for L.W.’s wishes, the trial court noted that the child was only two years

old at the time of the permanent custody hearing. As a result, the child’s wishes had not

been ascertained or explored. With regard to L.W.’s custodial history, the trial court

recognized that L.W. had been under MCCS’ care for 12 or more months of a consecutive

22-month period.

       {¶ 13} The trial court then turned to L.W.’s need for a legally secure permanent

placement and whether that type of placement could be achieved without granting MCCS

permanent custody. The trial court devoted significant attention to this factor. It first noted

that MCCS had become involved in the case based on an allegation of abuse that

ultimately was not substantiated. In the course of its investigation, however, the agency

developed concerns about Mother’s housing and income. As a result, MCCS obtained

temporary custody of Mother’s children and a case plan was initiated. The case-plan

objectives included (1) obtaining and maintaining suitable housing and income, (2)

completing parenting/psychological evaluations and following recommendations, (3)

completing anger management and parenting education classes, and (4) maintaining

visitation.

       {¶ 14} The trial court thoroughly reviewed the evidence pertaining to the foregoing

objectives. It specifically noted a caseworker’s testimony that Mother had maintained

clean and suitable housing since March 2017, which was 10 months before the custody

hearing. With regard to income, the trial court noted testimony that Mother had worked

three different places but had not always verified her income. The trial court also noted,

however, that the caseworker was unaware of any “gaps” in Mother’s employment. The

trial court then cited Mother’s testimony that she was never unemployed and that she quit
                                                                                          -9-


one job because it was seasonal and switched from one home-health-care job to another

one to obtain more consistent hours.

       {¶ 15} With regard to parenting and psychological evaluations, the trial court noted

that Mother had undergone two of them. The first was by Dr. Richard Bromberg in

February 2016, and the second was by Dr. Daniel Hrinko in August 2017. Dr. Bromberg

diagnosed various psychological disorders and made several recommendations,

including drug testing, therapy, anger management, and parenting classes. Dr. Bromberg

also opined that Mother lacked the ability to effectively parent her children consistent with

their best interest at that time. Eighteen months later, however, Dr. Hrinko evaluated

Mother and found that she exhibited no inappropriate behaviors. He noted that she had

undergone some counseling and had made “significant progress.” Dr. Hrinko found no

evidence of any severe or significant “clinical syndromes” or of any “severe personality

pathology.” Dr. Hrinko also noted that Mother’s clinical scales revealed no evidence of

“any significant elevations that was to be associated with significant mental health or

psychological problems.” He further opined that the problems that brought Mother to

MCCS’ attention appeared to have been resolved. He recommended that Mother’s

children be returned to her and that she continue with mental-health counseling to assist

her in coping with the challenges of independent parenting. In its decision, the trial court

noted that MCCS did not dispute the fact that Mother had been attending counseling

regularly. The trial court also noted that the agency had no concerns about any drug use

by Mother.

       {¶ 16} As for the requirement of anger management and parenting classes, the

trial court noted that Mother had satisfied these case-plan objectives. Finally, with regard
                                                                                          -10-


to visitation, the trial court cited a caseworker’s testimony that Mother’s visitation had

been consistent. The trial court referenced one disputed incident in December 2016 when

Mother allegedly cursed at a caseworker and another incident that month when Mother

returned the child with a dirty diaper and a swollen eye that appears to have been the

result of a traffic accident involving Mother’s car. Mother admitted the accident and

explained that she did not report it to MCCS because she was “scared about being non-

compliant.”

       {¶ 17} After reviewing the evidence related to the statutory best-interest factors,

the trial court found that Mother substantially had completed her case-plan objectives.

She had obtained and maintained suitable housing and employment. She had completed

evaluations, undergone counseling, and visited L.W. consistently. Mother’s substantial

satisfaction of her case-plan objectives was particularly relevant to the best-interest factor

found in R.C. 2151.414(D)(4), namely L.W.’s need for a legally secure placement and

whether that type of placement could be achieved without a grant of permanent custody

to MCCS. On that issue, the trial court highlighted Dr. Hrinko’s most recent evaluation,

which found no reason, from a mental-health standpoint, why Mother should not be

reunited with her children. In fact, the trial court found that MCCS had agreed, as far back

as September 2017, to have L.W. returned to Mother’s legal custody before changing its

mind based on a purported “lack of cooperation” by Mother at that time and her failure to

verify income. The trial court found little evidence, however, of any real lack of cooperation

on Mother’s part.

       {¶ 18} On the other hand, the trial court recognized that L.W. had been under

MCCS’ care for more than 12 months of a 22-month period and that the child had bonded
                                                                                             -11-


with the foster family. These observations by the trial court demonstrated its consideration

of the best-interest factors found in R.C. 2151.414(D)(1) and (3). The only other

potentially applicable factor, the wishes of the child, did not apply due to L.W.’s young

age.

       {¶ 19} Ultimately, the trial court concluded that MCCS “did not meet the burden of

proof in showing clear and convincing evidence that permanent custody of the child is in

the best interest of the child.” (Doc. # 4 at 14). To the contrary, the trial court held: “The

Court finds it to be in the child’s best interest to be reunified with Mother as separating

the child is not necessary for the child’s welfare or in the interests of public safety. Further,

the Court finds that Mother parenting her own child will best promote the care, protection

and mental and physical development of the child as Mother has demonstrated her

commitment and ability to do so safely and appropriately.” (Id. at 16).

       {¶ 20} On appeal, MCCS argues that the trial court overemphasized reunification,

Mother’s parental rights, and her case plan progress. MCCS asserts that the trial court

abused its discretion by disregarding other issues such as L.W.’s “medical, social, and

developmental needs.” MCCS notes that L.W. had been diagnosed with pink eye, reflux,

and asthma while in foster care and that the child used medications for asthma, including

an inhaler and a nebulizer. MCCS also notes that L.W. underwent counseling to help with

anxiety and dealing with new situations. MCCS suggests that Mother did not attend the

counseling sessions and, in fact, had been unaware of the child’s need for counseling.

MCCS also argues that Mother had been unaware of L.W.’s “sensory dysfunction” or his

need for “special toys” including soft pillows, bean bags, and a blanket. MCCS asserts

that there is no evidence Mother will be able to administer the asthma medicine or
                                                                                            -12-


maintain L.W.’s behavioral therapy. MCCS also notes that Mother never brought these

“special toys” to visits, suggesting that she may not have them.

       {¶ 21} When reviewing the evidence as it related to the best-interest factors,

however, the trial court recognized each of the foregoing issues. Although the trial court

did not explicitly reference them in its analysis, it plainly was aware of them. The trial court

reasonably may have believed that Mother, as a functional adult, could help L.W. use an

inhaler, arrange his counseling sessions, and obtain any necessary “special toys”

including pillows, bean bags, or a blanket. We note that the trial court granted MCCS six

months of protective supervision, subject to a potential extension, during which the

agency could assure itself that the child’s needs were being met.

       {¶ 22} MCCS further argues that L.W. had lived with the foster family for most of

his life, whereas Mother had visited regularly but had not parented the child full-time for

more than two years. MCCS also questions Mother’s parenting skills and suggests that

the record overwhelmingly supports permanent custody to the agency. MCCS questions

whether Mother really had satisfied her case plan objectives. The agency notes that

Mother had maintained her apartment for only nine months.6 It also asserts that she

lacked stable income at the time of the hearing because income from one employer was

paid in cash and because Mother had not consistently verified income. Finally, MCCS

asserts that Mother did not substantially complete her mental-health objective. MCCS

notes that Mother had not yet completed the full 24 months of counseling recommended

by Dr. Bromberg. The agency also suggests that Dr. Hrinko’s subsequent evaluation was


6 In her own testimony, Mother explained that she had another apartment prior to the
current one. She voluntarily gave it up so she could obtain her present housing, which is
a larger, two-bedroom apartment to accommodate her children. (Hearing Tr. at 156-158).
                                                                                           -13-


flawed and less reliable.

       {¶ 23} In our view, the trial court reasonably found substantial compliance with the

case-plan objectives. As set forth above, Mother had maintained suitable housing for

many months prior to the hearing. Although she did fail to verify income at times, the

record supports a finding that she never was unemployed and that she changed jobs only

when she found a better one. Finally, as for the mental-health issue, the trial court acted

within its discretion in relying on Dr. Hrinko’s more recent evaluation.

       {¶ 24} Notably, at the time of the custody hearing, MCCS caseworkers Brande

Knight and Tawanda Thompson admitted that Mother had competed her case-plan

objectives with the exception of income verification. (Hearing Tr. at 104, 126). When

asked why MCCS did not believe Mother should be reunited with her children, Knight said

nothing about L.W.’s medical or developmental needs. Nor did she reference Mother’s

mental health or any inadequacies with regard to Mother’s housing or employment.

Instead, she mentioned only “concerns about mother’s history of stability” or “just general

instability.” (Id. at 105). But these non-specific concerns were mitigated by the trial court’s

decision to grant MCCS protective supervision for an extendable six-month period during

which the agency could maintain contact with Mother and assure the well-being of her

children.

       {¶ 25} Based on our examination of the record, we see no abuse of discretion in

the trial court’s refusal to award MCCS permanent custody. The trial court thoughtfully

reviewed the evidence and considered the appropriate statutory factors when determining

that returning L.W. to Mother’s legal custody was in the child’s best interest. The trial

court’s resolution of the best-interest issue was supported by the record and was not
                                                                                          -14-


unreasonable, arbitrary, or unconscionable. Accordingly, the second assignment of error

is overruled.

       {¶ 26} In its third assignment of error, MCCS challenges the trial court’s decision

to grant Mother legal custody of T.W. The agency contends the trial court abused its

discretion in not finding an award of legal custody to Mother’s cousin to be in the child’s

best interest.

       {¶ 27} Because an award of legal custody to a relative would not terminate

Mother’s parental rights, MCCS needed only to show by a preponderance of the evidence

that such a disposition was in T.W.’s best interest. In re A.K., 2d Dist. Montgomery No.

27575, 2017-Ohio-8100, ¶ 7. The trial court concluded, however, that returning legal

custody to Mother was in the child’s best interest. Once again, we review that

determination for an abuse of discretion. Id.

       {¶ 28} In its decision, the trial court recited the appropriate best-interest factors

under R.C. 3109.04(F)(1), which applies to legal custody determinations. In particular, the

trial court noted that the pertinent factors included, but were not limited to, “the wishes of

the parents; the child’s interactions and interrelationships with parents, siblings, and other

persons who may significantly affect the child’s best interest; the child’s adjustment to

home, school and community; and the mental and physical health of all persons involved

in the situation.” (Doc. # 4 at 17).

       {¶ 29} The trial court then reviewed the evidence as it pertained to the foregoing

factors. (Id. at 17-19). It noted, among other things, that Mother desired to parent T.W.

full time, that she had continued to visit the child throughout the pendency of the case,

and that she had substantially completed her case-plan objectives and had resolved the
                                                                                          -15-


issues that originally led to the removal of her children. The trial court also recognized,

however, that Mother’s cousin wanted to keep T.W. as her own and considered the child

part of her family. The trial court also acknowledged evidence that T.W. had a good

relationship with Mother’s cousin’s family. In addition, the trial court noted testimony from

Mother’s cousin that T.W. had “special or medical needs” including “sickle-cell trait” and

possibly asthma. Mother’s cousin also testified that the child had some “separation

anxiety” or “reactive attachment disorder” that was getting better. She testified that

“hugging” him seemed to help. As for other assistance that T.W. needed, Mother’s cousin

stated that he largely got it through a special day care, which he attended 45 to 50 hours

per week. MCCS caseworker Brande Knight testified that, to the agency’s knowledge,

T.W. did not have any special or medical needs. (Id. at 103). The trial court also noted

that T.W. had exhibited some “behavioral issues” while in Mother’s cousin’s home. The

trial court reviewed Mother’s testimony that she had asked her cousin to help care for

T.W., before MCCS became involved, because she needed assistance at that time.

       {¶ 30} After reviewing the evidence, the trial court reasoned:

              The Court finds that Mother’s actions over the last four years have

       supported her testimony that she wants to parent T.W. full time and is able

       to do so in a healthy manner. Mother has continued to visit with the child

       throughout the case, despite barriers, evidencing a continued and strong

       commitment to the child, contrary to the findings that Mother “continues to

       vacillate” about her intent to parent T.W. Alternatively, [Mother’s cousin]

       appears intent to keep the child as her own, and testified that her family has

       always considered the child to be theirs. As discussed in the preceding
                                                                                 -16-


section, Mother has substantially completed her case plan and has largely

resolved the issues that led to the removal of both of the children from her

care.

        The Court finds that Mother initially relied on [her cousin] because

she stated that she was homeless, without a job, and not in a “good place.”

Mother therefore made an appropriate safety plan for her child and placed

T.W. voluntarily with [her cousin]. At the time of the legal custody hearing

for T.W., Mother had independent housing, displayed an ability to meet the

needs of the child and herself financially, and had engaged in mental health

counseling successfully for an extended period of time. Mother’s visits with

the child have been consistent and reportedly have gone well, albeit in a

severely limited fashion for two hours at the Agency.

        It was stated that Mother was consistent with her visitation. A

caseworker stated that [her cousin] was cooperative with bringing the child

to visits “most of the time.” The testimony suggests there were a number of

occasions throughout the pendency of this case that the child was not made

available for the scheduled visitations. Visitation time was altered in

September to better conform to [Mother’s cousin’s] school schedule. Mother

does not believe that the Agency was as accommodating with her schedule,

as there were times she would have to leave work to visit with the children.

        The Court again finds that parents have a basic fundamental right,

which is paramount to anything other than a child’s best interest and safety,

to raise their child. Although a grant of legal custody does not divest Mother
                                                                                           -17-


       of her parental rights as fully as a grant of permanent custody would, the

       Court does not find it to be in the child’s best interest to be deprived of being

       raised by their Mother given the circumstances of this case, the child’s

       reactive attachment disorder and the progress that Mother has made over

       time.

               After a review of the available record and consideration of the best

       interest factors under R.C. 3109.04(F)(1)(a-j), as well as the best interest

       factors under R.C. 2151.414(D)(1)(a-e), the Court concludes it is also in the

       best interest of T.W. to return to the legal custody of Mother. * * *

(Doc. # 4 at 20).

       {¶ 31} On appeal, MCCS argues that the trial court’s decision “completely

disregarded” T.W.’s “special needs” including sickle-cell trait and reactive attachment

disorder. MCCS also stresses the child’s longstanding relationship with Mother’s cousin’s

family. MCCS reiterates its prior arguments about Mother’s case-plan progress and her

attempts to remedy the agency’s concerns. For these reasons, MCCS contends the trial

court erred in finding an award of legal custody to Mother to be in T.W.’s best interest.

       {¶ 32} Based on our review of the record, we see no abuse of discretion in the trial

court’s decision to award Mother legal custody of T.W. With regard to T.W.’s special

needs, MCCS caseworker Knight claimed the agency was unaware of any special needs.

In any event, Mother’s cousin testified that the reactive attachment disorder was

improving and that the best remedy was “just to hug” T.W. As for the sickle-cell trait, the

record does not reveal what treatment, if any, was necessary. Although Mother’s cousin

testified that T.W. attended “special needs day care,” nothing in the record suggests that
                                                                                          -18-


such attendance could not continue if necessary. With regard to T.W.’s lengthy and

positive relationship with Mother’s cousin and her family, the trial court considered it. The

trial court also considered Mother’s own relationship with her children as well as her

satisfaction of her case-plan objectives. As we explained in our analysis above, the record

supports the trial court’s finding that Mother substantially complied with her case plan.

We note again that the trial court tempered its decision to reunite Mother with her children

by granting MCCS an extendable six-month term of protective supervision during which

the agency could ensure that both children’s needs were being met. The trial court’s

resolution of the best-interest issue with regard to T.W. was supported by the record and

was not unreasonable, arbitrary, or unconscionable. The third assignment of error is

overruled.

       {¶ 33} In its fourth assignment of error, MCCS contends the trial court erred in

terminating the agency’s temporary custody of L.W. and T.W. and returning legal custody

to Mother “without conducting additional hearings.” MCCS reasons that “if the trial court

was in doubt of the manifest weight of the evidence, it should have conducted additional

evidentiary hearings instead of immediately sustaining Mother’s objections.” In particular,

MCCS complains that the magistrate failed to allow the agency to make an adequate

record regarding L.W.’s “health concerns.” Therefore, MCCS asserts that “if the trial court

had additional questions about L.W.’s care, it should have requested additional

testimony[.]” MCCS also suggests that the trial court should have requested additional

testimony regarding the psychological reports submitted by Dr. Bromberg and Dr. Hrinko.

MCCS reasons that “[i]f the trial court is going to disregard one psychological report in

favor of the other, the record must contain evidence to support such a judgment.” Because
                                                                                          -19-


the trial court relied primarily on Dr. Hrinko’s report without taking additional evidence,

MCCS asserts that it acted unreasonably and created a manifest miscarriage of justice.

       {¶ 34} Upon review, we find MCCS’ arguments to be unpersuasive. We recognize

that a trial court is authorized to hear additional testimony when reviewing objections to a

magistrate’s decision. Here, MCCS does not identify anywhere in the record where it

asked the trial court to take additional testimony regarding L.W.’s health. In addition,

nothing in the trial court’s decision suggests that it thought additional testimony would

have been necessary or even helpful. Contrary to the implication of MCCS’ appellate

brief, the trial court did not indicate that it was in doubt regarding the manifest weight of

the evidence as to L.W.’s health. As for the reports submitted by Dr. Bromberg and Dr.

Hrinko, we note that Dr. Bromberg’s March 2016 report made numerous psychological

diagnoses and recommended 24 months of counseling. Dr. Hrinko conducted his

psychological evaluation nearly 18 months later, after Mother had undergone a number

of counseling sessions. Dr. Hrinko found “no indications of ongoing, significant personality

disorders” and “no indications that [Mother] would place her children in any risky situation

or harm at this time.” One reasonable explanation for the differing findings of Dr.

Bromberg and Dr. Hrinko is that Mother underwent counseling and her mental condition

improved by the time Dr. Hrinko evaluated her. In any event, the trial court did not abuse

its discretion by failing to order additional hearings concerning Mother’s mental condition

or any other issue. The fourth assignment of error is overruled.

       {¶ 35} The judgment of the Montgomery County Common Pleas Court, Juvenile

Division, is affirmed.

                                      .............
                                       -20-


FROELICH, J. and TUCKER, J., concur.



Copies sent to:

Mathias H. Heck, Jr.
Sarah E. Hutnik
Charles W. Slicer
Michael Morton
Brent Rambo
L.W.
T.B.
Hon. Helen Wallace